Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00741-CV

                 IN RE WESTFREIGHT SYSTEMS, INC. and Jeffrey Allen Bailey

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 30, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 25, 2013, relators Westfreight Systems, Inc. and Jeffrey Allen Bailey filed a

petition for writ of mandamus and an emergency motion to stay trial court proceedings. The court

has considered the emergency motion, the petition for writ of mandamus and the responses filed

on behalf of the real parties in interest and is of the opinion that relators are not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and emergency motion to stay trial court

proceedings are denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 12-03-50966-CV, styled John Michael Heuston and Geronimo Rodriguez,
Individually and as Personal Representatives of the Estate of Juana Garza, Deceased v. Westfreight Systems, Inc.,
Jeffrey Allen Bailey and National Oilwell Varco, LP, pending in the 79th Judicial District Court, Jim Wells County,
Texas, the Honorable Richard C. Terrell presiding.